DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 05/19/2020. Claims 1-30 are are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 05/19/2020.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/05/2020, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 10-12, 14, 18-22, 26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae et al. (U.S 2020/0245281).
(Note: Document 2020/0245281 is its US family member and will be utilised subsequently as English translation of the PCT document PCT/KR2018/012930 with the translation is quality for the date (10/29/2018) has been published).
For claim 1: 
Chae discloses a method for wireless communications at a first user equipment (UE) (see Chae, at least paragraph [0003]; Device-to-device (D2D) communication is a communication scheme in which a direct link is established between user equipments (UEs)), comprising: 
receiving, via a sidelink between the first UE and a second UE, a transmission from the second UE received in a sidelink reception resource for the first UE (see Chae, at least abstract, figure 24; paragraph [0006]; [0008]; [0112]; receive information related to sidelink from a wireless device, and the vehicle transmits a signal in the resources to another vehicle);
identifying at least a partial overlap of timing resources between the sidelink reception resource and a communication resource for the first UE different from the sidelink reception resource (see Chae, at least paragraph [0130]; 0132;]; [0145]-[0148]; [0155]; [0163]; [0164]; the overlapping region may be identified through the implementation of the receiving UE or the network may signal the size of a maximally overlapping region or the overlapping region at the boundary between zones to the UE through the physical layer or higher layer signal); and 
transmitting a timing request based at least in part on identifying at least the partial overlap of timing resources (see Chae, at least paragraph [0112]-[0114]; [0120]; ;  [0129]; [0130]; [0132]; [0145]-[0148]; [0155]; [0163]; [0164]; a time gap may be transmitted by a transmitter without an additional operation).
For claims 2 and 21: 
Chae further disclose generating the timing request, wherein the timing request comprises a timing adjustment request for the second UE (see Chae, at least paragraph [0136]; a predetermined signal for adjusting a timing at the receiver may be transmitted in each zone, and also see [0130]; [0132]; [0145]-[0148]; [0155]; [0163]; [0164]).
For claims 3 and 22: 
Chae further disclose wherein the transmission is received in the sidelink reception resource based at least in part on a first sidelink transmission timing adjustment value for the second UE, the method further comprising: indicating a second sidelink transmission timing adjustment value different from the first sidelink transmission timing adjustment value in the timing adjustment request (see Chae, at least paragraph [0136];  [0143]; [0150]; adjust a timing and UE may be configured with different reception timings according to geographic regions in which the sidelink signals are transmitted [0132]; [0147]; [0148]; [0155]; [0163]- [0164]).
For claims 10 and 18: 
(see Chae, at least paragraph [0112]; [0120]; [0130]; 0132;]; [0145]-[0148]; [0155]; [0163]; [0164]).
For claims 11 and 19: 
Chae further disclose wherein the timing request comprises one or more of a radio resource control message, a medium access control control element, physical layer signaling, or a timing advance command (see Chae, at least paragraph [0125]; a network (or BS) may signal to the UE which CP length is to be used on sidelink through a physical layer or higher layer signal, or [0110]; a timing advance command) .
For claim 12: 
For claim 12, claim 12 is directed to a method for wireless communications at a first user equipment (UE) which has similar scope as claim 1. Therefore, claim 12 remains un-patentable for the same reasons.
For claims 14 and 28: 
Chae further discloses the first sidelink transmission timing adjustment value independent of the second UE (see Chae, at least paragraph [0127]; each UE may transmit a separate synchronization signal for each zone or zone group).
For claim 20: 
For claim 20, claim 20 is directed to a method for wireless communications at a first user equipment (UE) which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.
For claim 26: 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over of Chae et al. (U.S 2020/0245281) in view of Jung et al. (U.S 2019/0037539).
For claim 4: 
Chae does not explicitly disclose wherein the second sidelink transmission timing adjustment value is greater than the first sidelink transmission timing adjustment value.
Jung, from the same or similar fields of endeavor, disclose detecting a difference between a resource pattern according to the first SPS configuration and a pattern of the traffic generated by the UE.  When the difference is a predetermined value or greater, the method further include transmitting SPS adjustment request that (see Jung, at least paragraph [0021]). 
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method including a predetermined power ratio as taught by Jung. The motivation for doing this is to provide a system networks in order to improve their joint distance properties.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over of Chae et al. (U.S 2020/0245281) in view of Chae et al. (U.S 2017/0171880; hereinafter “Chae-1”). 
For claim 5: 
Chae does not explicitly disclose wherein: the first sidelink transmission timing adjustment value comprises a first timing advance value; and the second sidelink transmission timing adjustment value comprises a second timing advance value.
Chae-1, from the same or similar fields of endeavor, disclose a UE can change a transmission timing according to a downlink frame received from a reference cell except a case that a timing advance is applied (for example: A timing adjustment of a UE uplink is maximum T.sub.q, a minimum aggregate adjustment rate should be 7 T.sub.s per second, and a maximum aggregate adjustment rate should be T.sub.q per 200 ms.  The T.sub.q according to bandwidth is exemplarily shown in Table 1) (see Chae-1; at least paragraph [0096]; [0098]-[0116]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method including a timing adjustment value as taught by Chae-1. The motivation for doing this is to provide a system networks in order able to solve a problem that TA is determined as different between UEs.  
Claims 6-8, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over of Chae et al. (U.S 2020/0245281) in view of Kuge et al. (U.S 2019/0014464).
For claims 6 and 23: 
Chae further discloses a transmission resource for the synchronization signal at each location may be indicated by the network to the UE through the physical layer or higher layer signal but does not explicitly disclose generating the timing request, wherein the timing request comprises a gap scheduling request for a base station serving the first UE. 
Kuge, from the same or similar fields of endeavor, disclose the UE_A may request the transmission timing information and the resource allocation information which the transmission timing information may be a Timing Advance (see Kuge, at least paragraph [0378]-[0379]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method including a timing request as taught by Kuge. The motivation for doing this is to provide a system networks where a procedure for performing communication with an established connection.  
For claims 7 and 24: 
In addition to rejection in claim 7, Chae-Kuge further discloses receiving, from the base station and based at least in part on the gap scheduling request, an indication of a scheduled time interval gap between a sidelink communication resource and a subsequent access link communication resource (see Chae, at least paragraph [0121]; [0131]-[0132]; the overlapping region may be identified through the implementation of the receiving UE or the network may signal the size of a maximally overlapping region or the overlapping region at the boundary between zones to the UE through the physical layer or higher layer signal).
For claim 8: 
In addition to rejection in claim 8, Chae-Kuge further disclose wherein a length of the scheduled time interval gap in a time domain is based at least in part on a cell size of the base station (see Chae, at least paragraph [0130]-[0131]; the size of the time gap may be predetermined or may be indicated to the UE by the network through the physical layer or higher layer signal. This time gap may be separately configured
only on the resources of the boundary between zones or may be configured in every subframe (or slot)). 
Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over of Chae et al. (U.S 2020/0245281) in view of Kim et al. (U.S 2017/0245245). 
For claims 9 and 25: 
Chae does not explicitly disclose transmitting an updated timing request based at least in part on a change to the sidelink between the first UE and the second UE. 
Kim, from the same or similar fields of endeavor, disclose steps of receiving the V2X message from a second UE, calculating a resource usage rate of a direct link between UEs and the UE updates uplink transmission timing using the time synchronization value (see Kim, at least abstract, paragraph [0113]; [0240]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method including an updated timing request as taught by Kim. The motivation for doing this is to provide a system networks where information that addresses a time synchronization value in which the base station sends to maintain uplink time alignment to the UE. 
Allowable Subject Matter
Claims 13, 15-17, 27, 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Tenny (U.S 2019/0101615), disclose request may include timings of the measurement gaps that match PRS positioning occasion timings obtained. Seo et al. (U.S 10,334,615), discloses the UE acquires a timing of UL subframe by applying the TA and a predetermined timing offset to a timing of a DL subframe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
11/06/2021